Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 1 of 12




                     EXHIBIT 2
    Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 2 of 12




                                                       Date: May 26, 2020




        UNITED STATES PATENT AND TRADEMARK OFFICE
                        _____________

         BEFORE THE PATENT TRIAL AND APPEAL BOARD
                        ____________


    CIZION, LLC d/b/a VULCAN INDUSTRIAL MANUFACTURING,
                           Petitioner


                                   v.

                        KERR MACHINE CO.,
                            Patent Owner
                           ____________


                         Case PGR2020-00065
                          Patent 10,591,070

                             ____________

PETITION FOR POST-GRANT REVIEW OF U.S. PATENT NO. 10,591,070
     UNDER 35 U.S.C. §§ 321-329 AND 37 C.F.R. § 42.200 ET SEQ.
         Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 3 of 12

Case PGR2020-00065
Patent 10,591,070

(citing Ex. 1042 at 4 (defining “brake horsepower” and “output power” as “[t]he

power of an engine as measured by a brake dynamometer”)). Thus, in light of the

specification and claim language, a POSITA would have understood that the term

“horsepower” means “horsepower/ brake horsepower.” Ex. 1012 ¶¶108-109.

     THE PRIOR ART

               State of the Art

        All purported points of novelty of the ’070 Patent were known in the art well

before September 2015—the earliest possible alleged priority date of the ’070

Patent.4

        First, stuffing box sleeves have been used in fluid ends for decades, including

as shown in yellow in U.S. Patent No. 2,713, 522 (July 19, 1955).




4
    See supra n.2.
                                          35
      Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 4 of 12

Case PGR2020-00065
Patent 10,591,070

Ex. 1029, Fig. 2 (annotated); Ex. 1012 ¶¶42-43.

      Second, grooves and seals have been placed in interior walls of fluid flow

devices before September 2015, including as shown in U.S. Patent Nos. 8,528,585

(Sep. 10, 2013) and 7,828,053 (Nov. 9, 2010) to McGuire et al. Ex. 1012 ¶¶44-47.




Ex. 1024, Fig. 6 (annotated).



                                       36
      Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 5 of 12

Case PGR2020-00065
Patent 10,591,070




Ex. 1025, Fig. 2 (annotated). Such groove and seal placement has been used for

decades, as shown in U.S. Patent No. 2,756,960 (Jul. 31, 1956). Ex. 1012 ¶49; see

also id. ¶48-50.




                                       37
      Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 6 of 12

Case PGR2020-00065
Patent 10,591,070




Ex. 1028, Fig. 1 (annotated), 1:60-62 (“Suitable sealing means, such as a groove and

O-ring 27 may be provided in the inside of the orifice 9 as an auxiliary sealing

means.”), 2:10-11; Ex. 1012 ¶49.

      Third, contrary to the declarations Kerr submitted during prosecution of an

earlier application (supra Part V.B), techniques for machining grooves in the interior

walls of fluid flow devices were well known in the art before September 2015. Ex.

1012 ¶¶51-56 (describing groove milling tools which a POSITA would have

appreciated could have been used to mill interior grooves in fluid ends).


                                         38
      Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 7 of 12

Case PGR2020-00065
Patent 10,591,070

      Fourth, a POSITA, prior to September 2015, would have understood that the

wear and erosion caused to fluid flow device housings by abrasive materials in the

fluid could be mitigated by sacrificial sleeves, and that oftentimes, the packing and

seals damaged by such abrasive materials would also cause wear and erosion of

adjacent housings. Ex. 1012 ¶¶57-64.

             Blume ’097 (Ex. 1003)
      Blume ’097 discloses a fluid end assembly with a circumferential seal groove

in the housing, and an elastomeric seal within the seal groove. Ex. 1003, Fig. 12B.

Figure 12B further shows a packing cartridge housing (sleeve, yellow) that engages

with the elastomeric seal in the housing and that has two “component rings” (blue)

disposed therein. Id. The annotated figures below overlay Figure 12B onto Figure

13 per the disclosure that the cartridge packing assembly of Figure 12B can be

installed in plunger pump housing 50.




                                         39
     Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 8 of 12

Case PGR2020-00065
Patent 10,591,070




                                   40
      Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 9 of 12

Case PGR2020-00065
Patent 10,591,070



Id. at Fig. 13 overlay (overlaying Fig. 12B onto Fig. 13, per id. at 10:66-11:2); Ex.

1012 ¶110.

             Blume ’012 (Ex. 1004)

      Blume ’012 discloses a fluid end assembly with the same groove, seal, and

sleeve arrangement as Blume ’097. The annotated figures below overlay Figure 12B

onto Figure 10A per the disclosure that the cartridge packing assembly of Figure

12B can be “installed in Y-block plunger pump housings of the present invention.”

Ex. 1004 at 10:10-13.




                                         41
    Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 10 of 12

Case PGR2020-00065
Patent 10,591,070




                                   42
      Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 11 of 12

Case PGR2020-00065
Patent 10,591,070

Ex. 1004, Fig. 10A overlay (overlaying Fig. 12B onto Fig. 10A, per id. at 4:33-37,

4:62-65, 10:10-21). As annotated above, Blume ’012 also discloses an additional

annular channel in the housing of the first conduit. Id. Fig. 10A; see also id. Fig.

9A. Ex. 1012 ¶111.

            Whaley (Ex. 1005)

      Whaley discloses a pump fluid end with a near-identical sleeve, seal, and

housing arrangement to that of the ’070 Patent. A packing housing (tubular sleeve,

yellow) has a set of seals (blue) disposed therein, and is engaged with a seal in an

annular channel in the housing of the pump (red circle):




                                        43
     Case 6:20-cv-00200-ADA Document 43-2 Filed 10/15/20 Page 12 of 12

Case PGR2020-00065
Patent 10,591,070




Ex. 1005, Fig. 1A (annotated and cropped).




                                       44
